Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 16/756,651 filed 4/16/20. Claims 18-34 are pending. Claims 1-17 has been cancelled due to a preliminary amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seth e. Jones on 2/8/22.
The application has been amended as follows: 
Claim 18
Line 29: “second output shaft” has been amended as -- second input shaft --.
Allowable Subject Matter
Claims 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the prior art of record fails to show or render obvious a second element of the second planetary gear set is coupled to the second input shaft in a second coupling of the second planetary gear set, a third element of the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 9/30/21 with respect to claim 24 & 27 have been fully considered and are persuasive. The objection of claim 27 has been withdrawn.  The objection of the drawings has been withdrawn. The rejection of claim 24 under 35 U.S.C. 112(b) have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atarashi ‘181 teaches a hybrid vehicle, but lacks the specific connections between the two planetary gear sets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659